Mr. Justice Trunkey
filed a dissenting opinion, in which Mr. Justice Sterrett concurred.
A motion was subsequently made for a re-argument, which was refused, Chief Justice Sharswood, on the 19th of January 1880, delivering the following opinion :
The motion for re-argument is refused. I desire to add for myself that I think that the learned counsel of the appellant have misapprehended the opinion and decision in the case. I did not and do not understand that it settled anything as to the powers and rights of the bishops of the Roman Catholic Church over the priests. The only decree of the court below adverse to the appellant was that upon the subject of costs. In courts of equity costs are in the sound discretion of the chancellor. They do not necessarily fall on the losing party as they do at law. It appeared to me that whether the appellant had or had not the power which he assumed and exercised over the appellee, that in reason and good conscience he was bound to make known to him the ground of his proceeding, that neither he nor the church might be left to conjecture that it was conduct which affected his character as a clergyman. In concurring in the decree of affirmance, all that I meant to decide and all I think that was meant to be decided Was that under the special circumstances of the case, the judge below exercised a sound discretion when he refused to impose all the costs upon the appellee.
Motion refused.